                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

IZARIAH JUMP, et al.,
                                                Plaintiffs,            Case No. 19-CV-1151
              v.
DEAN HEALTH PLAN, INC.,                         Involuntary
                                                Plaintiff,

                                                                       MINUTE SHEET
VILLAGE OF SHOREWOOD, et al.,
                                                Defendants.



Hon. Nancy Joseph, presiding.                           Deputy Clerk: Dionna Satterwhite
Type of Proceeding: TELEPHONIC RULE 16 SCHEDULING CONFERENCE
Date: January 22, 2020 at 10:00 AM                      Court Reporter: Liberty
Time Commenced: 10:06:15 AM                             Time Concluded: 10:28:49 AM

Appearances:            Plaintiffs:      Ben H. Elson, Jeffrey D. Patza
                        Involuntary
                                         Laura Lyons
                        Plaintiff:
                        Defendants:      Joseph Wirth

Comments: Parties summarize case and discovery. Counsel anticipate depositions to begin late
February/March. The Court adopts the parties’ proposed dates as follows:

Initial Disclosures due by: January 31, 2020
Plaintiff’s Expert Witnesses: June 15, 2020
Defendant’s Expert Witnesses: August 14, 2020
Discovery Deadline: September 18, 2020
Dispositive Motions due by: September 18, 2020
Final Pretrial Report/Motions in Limine due by: March 5, 2021
Final Pretrial Conference (in-person): March 22, 2021 at 9:00 AM
Jury Trial: April 5, 2021 at 9:00 AM; Trial estimated to take one (1) week.

The court makes itself available to the parties for status conferences to address minor discovery disputes
prior to the filing of any motions. The parties are to contact the courtroom deputy in this case, Ms.
Amanda Chasteen (414-297-1831). The court also discusses with the parties the availability of court-
assisted mediation. If both parties agree to mediation, they are to submit a joint written request and the
case will be referred.


                Case 2:19-cv-01151-NJ Filed 01/22/20 Page 1 of 1 Document 22
